Citation Nr: 1646261	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-13 641	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disability, claimed as dermatitis of the feet and legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




The Veteran served on active duty from April 1966 to June 1969 and January 1970 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1966 to June 1969 and January 1970 to October 1992.

2.  On October 28, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal which his representative informed the Board of in October 2016 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See appellant statement received November 3, 2014.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


